Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
           The following is an Examiner's Statement of Reasons for Allowance: 

           Claims 1-6 and 16-17 are allowed because none of the prior art references of record teaches a printing device interface to receive a fluid supply, the interface comprising an arrangement of a fluid dock on an external surface of a housing retains the fluid supply with a center of mass of the fluid supply external to the printing device, where a weight of the fluid supply helps to maintain a mechanical, fluidic, and electrical connection with the fluid dock in the combination as claimed. 

             Claims 7-12 and 17-18 are allowed because none of the prior art references of record teaches a continuous fluid supply system comprising an arrangement of a fluid supply dock external to a housing enables a center of mass and weight of the fluid supply to be used to maintain a mechanical, fluidic, and electrical connection between the fluid supply dock and the fluid supply, the center of mass of the fluid supply being outside the printing device in the combination as claimed. 

            Claims 13-15 and 20 are allowed because none of the prior art references of record teaches a fluid supply interface of a fluid supply dock, comprising a fluid supply unit that hang from the fluid supply interface, unsupported from below in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853